J-S07017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF PATRICIA A.                       IN THE SUPERIOR COURT OF
VONEIDA                                                  PENNSYLVANIA


APPEAL OF: KENNETH L. VONEIDA

                          Appellant                     No. 746 MDA 2014


                   Appeal from the Order Entered April 4, 2014
                In the Court of Common Pleas of Dauphin County
                     Civil Division at No(s): 2014 CV 2523 MP


BEFORE: BENDER, P.J.E., OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                                FILED APRIL 01, 2015

         Appellant, Kenneth L. Voneida, appeals pro se from an order entered

on April 4, 2014 that denied his request for reconsideration of an order that

denied his petition for declaratory relief. Since we are without jurisdiction,

we quash the appeal.

         On March 21, 2014, Appellant filed a petition for declaratory relief

captioned as, “Request for Court Guidance before Establishing the Estate of

Patricia A. Voneida, Deceased.”       Petition for Extraordinary Relief, 3/21/14.

In his petition, Appellant requested legal advice from the trial court with

respect to the settlement of his deceased wife’s estate, particularly in

handling the estate’s firearm inventory. By order filed on March 25, 2014,

the trial court denied Appellant’s request for legal guidance. Thereafter, on

April 2, 2014, Appellant petitioned for reconsideration of the March 25 order

filed.    On April 4, 2014, the trial court entered an order that denied
J-S07017-15



Appellant’s request for reconsideration. Appellant filed his notice of appeal

on April 30, 2014.

      It is well-settled that the mere filing of a petition requesting

reconsideration of a final order entered by the trial court does not toll the

30-day period for appeal from the final order.               Gardner v. Consolidated

Rail Corp., 100 A.3d 280, 283 (Pa. Super. 2014); Pa.R.A.P. 903(a). Under

our appellate rules, only an order “expressly granting” reconsideration within

30 days of the final order will toll the 30-day appeal period. Id.; Pa.R.A.P.

1701(b)(3)(i), (ii) and note.       As the comment to Pa.R.A.P. 1701 explains,

although   a      party    may    petition    the   court    for   reconsideration,    the

simultaneous filing of a notice of appeal is necessary to preserve appellate

rights in the event that either the trial court fails to grant the petition

expressly within 30 days, or it denies the petition. Id.

      In   this    case,    the   trial   court     denied    Appellant’s   petition   for

reconsideration within the 30-day period allowed for appeal. Thus, the trial

court never entered an order expressly granting Appellant’s reconsideration

petition and the 30-day period was not tolled. Moreover, Appellant did not

file a notice of appeal along with his petition for reconsideration. Instead,

Appellant filed his notice of appeal on April 30, 2014, which was 27 days

after the court denied his petition for reconsideration but 36 days after the

entry of the final order that denied declaratory relief.

      Since Appellant did not file his notice of appeal in compliance with

Pa.R.A.P. 903(a)’s 30-day appeal period, his appeal is untimely. In addition,

                                             -2-
J-S07017-15



Pennsylvania case law is clear that the refusal of a trial court to reconsider,

rehear, or permit reargument of a final order is interlocutory and not

reviewable on appeal. Cheathem v. Temple University Hosp., 743 A.2d
518, 521 (Pa. Super. 1999).             Hence, we lack jurisdiction to entertain

Appellant’s claims.1

       Appeal quashed.




____________________________________________


1
  Appellant’s April 2, 2014 petition for reconsideration included a request
that the court direct the Dauphin County District Attorney to institute a
private criminal complaint in which Appellant named himself as the accused.
The trial court’s April 4, 2014 order denying reconsideration rejected
Appellant’s request, stating that Appellant failed to serve the district
attorney with the complaint and that the statute of limitations barred the
enumerated offense. Appellant’s inclusion of this request in his petition for
reconsideration was improper and a legal nullity since this request had never
previously been raised before the trial court and was not the subject of a
prior order. However, to the extent Appellant’s April 30, 2014 notice of
appeal raises a timely challenge to this aspect of the trial court’s April 4
order, we discern no error or abuse of discretion. As the trial court noted,
Appellant failed to follow the proper procedure for instituting a private
criminal complaint when he failed to present the complaint to the district
attorney. See Pa.R.Crim.P. 506(A) and (B) (requiring submission of private
criminal complaint to district attorney for approval or disapproval without
unreasonable delay and providing that a district attorney who disapproves of
the complaint must return it to the affiant who then may petition the court
of common pleas for review of the decision).          Since Appellant never
presented his complaint to the district attorney, he is entitled to no relief
from the trial court’s April 4, 2014 order.



                                           -3-
J-S07017-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                          -4-